112 F.3d 516
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Vance Evans McGEE, Plaintiff-Appellant,v.Norm MALENG;  Regina Cahan;  Mark Larson;  Dave Young,Defendants-Appellees.
No. 96-35693.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 24, 1997.

Before BROWNING, THOMPSON and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Washington state prisoner Vance Evans McGee appeals pro se the district court's dismissal without prejudice of his 42 U.S.C. § 1983 action alleging that four King County (Washington) prosecutors violated his due process rights during his murder trial.  We affirm.


3
We agree with the district court that McGee's claim for damages is barred by Heck v. Humphrey, 114 S.Ct. 2364 (1994), because his allegations against the prosecutors necessarily imply the invalidity of his murder conviction, and he has not shown that his conviction has been invalidated.  See id. at 2374.


4
To the extent that McGee seeks release from prison, his exclusive remedy is a writ of habeas corpus.  See Trimble v. City of Santa Rosa, 49 F.3d 583, 584 (9th Cir.1995).

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, McGee's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We decline to consider new evidence submitted by McGee for the first time on appeal